DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 are rejected as being indefinite as the phrase “a range corresponding to a wavelength of the ultrasonic waves output by the transmitter” (found in each claim) is indefinite. Unless the transmitter is driven by a specific shaped driving signal, the “wavelength” of the ultrasonic waves output by the transmitter is a SINGLE number. As no support can be found in the originally filed specification (or in the claimed invention) provides support for use of such a driving signal, the wavelength of the ultrasonic waves output by the transmitter is a SINGLE number. Therefore, the wavelength does not and CANNOT correspond to a “range” as claimed. Prior art cannot be applied to show obviousness of that which is indefinite without undue speculation and conjecture as to what is claimed. See In re Steel, 305 F.2d 859, 134 USPQ 292 (CCPA 1962). Therefore art has not been applied to claims 5 and 14 as the intended scope or structure of the claims cannot be ascertained at this time.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-13, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited Stauffer (US 6,840,108 B2).
With regards to claim 1, Stauffer discloses an ultrasonic wave inspection device (Figures) comprising: a transmitter (21) that outputs ultrasonic waves toward an inspection object (Figures, pouch P); a receiver (22) that receives at least first ultrasonic waves passed through the inspection object (Figure 1), among the ultrasonic waves output from the transmitter (Figures); a member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) that regulates a second propagation path, the second propagation path being a portion of propagation paths through which the output ultrasonic waves reach the receiver (column 8 lines 51-61), and the second propagation path being different from a first propagation path through which the first ultrasonic waves reach the receiver (Figure 4); and a signal controller (digital receiver 17 and computer 18 in US 6,343,510 that is incorporated by reference into Stauffer) that extracts ultrasonic waves of a predetermined time segment from at least the first ultrasonic waves (column 5, line 66 – column 6 line 60 in US 6,343,510), the predetermined time segment starting from a time when the first ultrasonic waves is received (column 6 line 56 recites time 0 in US 6,343,510).
With regards to claim 11, Stauffer discloses an ultrasonic wave inspection device (Figures) comprising: a transmitter (21) that has a first surface and outputs ultrasonic waves toward an inspection object (Figures, pouch P); a receiver (22) that has a second surface facing the first surface and receives the ultrasonic waves output from the transmitter (Figure 1); a member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) that is arranged between the transmitter (21) and the receiver (22) and faces a partial region of the first surface and a partial region of the second surface (Figures); and a guide (70 in Figures 10, 11, and 12, 124 & 125 in Figures 14 & 15) that guides the inspection object (pouch P) and makes at least an end portion of a peripheral portion of the inspection object (pouch P) overlap with the member when viewed from an arrangement direction in which the transmitter and the receiver are arranged (Figures 1-15).
Stauffer discloses the signal controller (digital receiver 17 and computer 18 in US 6,343,510) determines presence or absence of a defect in a peripheral portion of the inspection object using the extracted ultrasonic waves (column 6 lines 58-65).
With regards to claim 3, Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) being overlapped with at least an end portion of a peripheral portion of the inspection object (Figures 1-15) when viewed from an arrangement direction in which the transmitter and the receiver are arranged (Figures 1-15).
With regards to claims 4 and 13, Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) being away from a predetermined range in which the output ultrasonic waves are focused when viewed from the arrangement direction (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures  14 &15 – each Figures shows the member to the side or spaced from the test object (pouch) so that the ultrasound waves are NOT focused on the member).
With regards to claims 6 and 15, Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) having a cone shape (Figures 14 & 15), a diameter of the member increasing heading toward the receiver in an arrangement direction in which the transmitter and the receiver are arranged (Figure 15).
With regards to claims 7 and 16, Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures  14 &15) having a long hole penetrating in an arrangement direction in which the transmitter and the receiver are arranged (Figures 10-15) and extending in a longitudinal direction orthogonal to the arrangement direction (Figures 10-15), and the long hole has one end in the longitudinal direction, the one end opening to an end of the member (Figures 10-15).
With regards to claim 8 and 17, Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) being arranged between the inspection object (pouch P) and the receiver (22) in an arrangement direction in which the transmitter and the receiver are arranged (Figures 14-15).
With regards to claim 10 and 19, Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) being fixed to the receiver (Figures 10-13, receiver is inserted into member and thus fixed to the member).
Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) being integral with the guide (Figures 10-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Stauffer.
With regards to claims 9 and 18, Stauffer discloses the member (40 in Figures 5 and 8, 45 in Figure 6, 60 in Figure 9, 70 in Figures 10, 11, and 12, 140 & 132 in Figures 14 &15) being spaced apart from the inspection object by a distance (Figures 9, 13, 16, 17, 18). 
Stauffer discloses the claimed invention with the exception of the distance corresponding to a wavelength of the ultrasonic waves output by the transmitter, in the arrangement direction.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stauffer to correlate the distance the member is spaced apart from the inspection object to the wavelength of the ultrasonic waves performing the testing in order to increase the validity and effectiveness of the testing apparatus. 
Furthermore, it is well within the purview of one of ordinary skill in the art to utilize routine experimentation to determine the distances which provide the best test results as such minor changes are well known throughout the art of ultrasonic measuring and testing and are often minutely altered throughout the life time of a testing apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Neeson et al. (US 6,343,510 B1) discloses ultrasonic testing using synthetic impulses and is incorporated by reference into Applicant cited Stauffer to teach the operation of the ultrasonic system.
Ishida (US 9,874,842 B2) discloses a sheet determination apparatus using ultrasonic wave transmitting/receiving units with integral members for shaping, forming, and blocking ultrasonic energy transmitted between the transmitter unit and the receiver unit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855